DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/22 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 21 is objected to because of the following informalities: “the distal and connector” is changed to – the distal end connector--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2 and 18-21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al (US 2010/0114027).
Regarding claims 2 and 19; Jacobson et al discloses a fluid line detection system (a medication delivery system 1 in figure 1) comprising: 
a pump (infusion pump 12 @ figure 1) arranged to pump a fluid to a patient (10 @ figure 1); 
a fluid line (16, 18, 22 @ figure 1) fluidly connected to the pump (12 @ figure 1) and arranged to transfer the fluid from the pump (12 @ figure 1) to the patient (10 @ figure 1), the fluid line (16, 18, 22 @ figure 1) having a distal end connector (23 @ figure 1) at a distal end of the fluid line (22 @ figure 1) for connection to a patient catheter (25 @ figure 1); and 
a fluid line detector (100 @ figures 1-4) comprising a receptacle (102 @ figure 4) arranged to receive and hold the distal end connector (23 @ figure 1) and to position a distal end of the fluid line (22 @ figure 1) proximal to the distal end connector (23 @ figure 1) within a channel (inlet 106 and outlet 118 @ figure 4) of the fluid line detector (100 @ figures 1-4); 
wherein the fluid line detector (100 @ figures 1-4) is arranged to detect the presence or absence of the fluid line (figures 7 and 8 and paragraph [0055]: e.g., The process provides a differential pressure based flow sensor assembly 100 in step 602. Fluid flows through the sensor assembly in step 604. The output of the upstream pressure sensor 120 is measured in step 606A, and the output of the downstream pressure sensor 122 is measured in step 606B. The signals from the sensors 120, 122 can be filtered, amplified, or otherwise processed (for example as described above) in step 608.), or whether the fluid line is primed with the fluid. See figures 1-14
It is noted that the term “or” is alternative.
Regarding claim 18; Jacobson et al discloses the distal end of the patient line (22 @ figure 1) has a cylindrical flexible outer surface (figures 1-2) and the fluid line detector (100 @ figure 1) is arranged to hold the distal end of the patient line (22 @ figure 1) without substantially deforming the distal end of the patient line (22 @figure 1).  
Regarding claim 20; Jacobson et al discloses the distal end connector (23 @ figure 1) has a different size and/or shape than the fluid line (16, 18, 22 @ figure 1) at the distal end, and the channel (inlet 106 and outlet 118 @ figure 4) of the fluid line detector (100 @ figure 1) and the distal end connector (23 @ figure 1) are configured such that the distal end connector (23 @ figure 1) is not receivable within the channel of the fluid line detector (100 @ figures 1-2) .  
Regarding claim 21; Jacobson et al discloses a portion of the distal end connector (23 @ figure 1) holdable by the receptacle is wider than the fluid line at the distal end.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobson et al (US 2010/0114027) in view of Balding et al (US Patent No. 4,829,448).
Regarding claim 3; Jacobson et al discloses all of feature of claimed invention except for the fluid line detector comprises one or more light emitters on a first side of the channel, and a sensor on an opposing second side of the channel. However, Balding et al teaches that it is known in the art to provide the fluid line detector (10 @ figures 1-4) comprises one or more light emitters (13 @ figures 2 and 4) on a first side (21 @ figure 3-4) of the channel (18 @ figures 3-4), and a sensor (14 @ figures 2 and 4) on an opposing second side (20 @ figure 4) of the channel (18 @ figures 3-4). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 4; Jacobson et al discloses all of feature of claimed invention except for the first and second sides of the channel adjacent to the one or more light emitters and the sensor are transparent or translucent to allow transmission and reception of a light signal.  However, Balding et al teaches that it is known in the art to provide the first and second sides (21, 20 @ figures 3-4) of the channel (18 @ figures 3-4) adjacent to the one or more light emitters (13 @ figure 4) and the sensor (14 @ figure 4) are transparent or translucent (col.4 lines 16-19: e.g., channel 18 with a diverging entry portion 19 and inwardly facing ribs 20 and 21 beneath which the standard transparent and flexible infusion tubing set 8 can be snap fitted) to allow transmission and reception of a light signal.  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 5; Jacobson et al discloses all of feature of claimed invention except for the fluid line detector includes: a first light emitter having a first optical axis directed toward a space in which the distal end of the fluid line is to be positioned; 9218129.1Application No.: Not Yet Assigned3 Docket No.: D0570.70082US07First Preliminary Amendmenta second light emitter having a second optical axis directed toward the space, the second light emitter being next to the first light emitter; and an optical sensor having a sensor optical axis and positioned on a side of the space opposite the first and second light emitters and arranged to receive light emitted by the first and second light emitters to detect the presence or absence of the fluid line, or whether the fluid line is primed with the fluid. However, Balding et al teaches that it is known in the art to provide a first light emitter (11 @ figure 2) having a first optical axis (figure 2) directed toward a space (i.e., channel [18 @ figure 3] of a block [17 @ figure 3]) in which a tubing segment (8 @ figures 2-3) is to be positioned; a second light emitter (15 of figure 2) having a second optical axis (figure 2) directed toward the space (18 of figures 2-3), the second light emitter (15 of figure 2) being adjacent the first light emitter (11 of figure 2); and an optical sensor (12, 16 of figures 2-3) positioned on a side of the space (18 of figures 2-3) opposite the first and second light emitters (11, 15 of figures 2-3) and arranged to receive light emitted by the first and second light emitters (11, 15 of figures 2-3) to determine a presence or absence of a tubing segment in the space (abstract, col.2 lines 35-59, col.3 lines 12-30). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 6; Jacobson et al discloses all of feature of claimed invention except for the sensor optical axis is approximately collinear with the first optical axis. However, Balding et al teaches that it is known in the art to provide the sensor optical axis (12 @ figures 2-3) is approximately collinear with the first optical axis of the first emitter (11 @ figures 2-3). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 7; Jacobson et al discloses all of feature of claimed invention except for the first optical axis passes approximately through a center of the distal end of the fluid line when it is positioned within the space. However, Balding et al teaches that it is known in the art to provide the first optical axis (24 @ figure 3) of the first emitter (11 @ figures 2-3) passes approximately through a center of the distal end of the fluid line (8 @ figure 3) when it is positioned within the space (18 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 8; Jacobson et al discloses all of feature of claimed invention except for the second optical axis is approximately parallel to the first optical axis. However, Balding et al teaches that it is known in the art to provide the second optical axis is approximately parallel to the first optical axis (figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 9; Jacobson et al discloses all of feature of claimed invention except for the second optical axis is offset from a center of the distal end of the fluid line when it is positioned within the space. However, Balding et al teaches that it is known in the art to provide the second optical axis of the second emitter (15 @ figures 2-3) is offset from a center of the distal end of the fluid line (8 @ figures 2-3) when it is positioned within the space (18 @ figures 2-3). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 10; Jacobson et al discloses all of feature of claimed invention except for a third light emitter next to the first and second light emitters, and having a third optical axis arranged at an oblique angle relative to the sensor optical axis. However, Balding et al teaches that it is known in the art to provide a third light emitter (13 @ figure 2) next to the first and second light emitters (11, 15 @ figure 2), and having a third optical axis (figure 3) arranged at an oblique angle (figure 4) relative to the sensor optical axis (25 figure 4) of the optical sensor (14 @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Regarding claim 11; Jacobson et al discloses all of feature of claimed invention except for the oblique angle is about 110-120 degrees.  However, Balding et al teaches that it is known in the art to provide the oblique angle between third emitter (13 @ figure 4) and optical sensor (14 @ figure 4). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.
Jacobson et al in view of Balding et al combination discloses all of feature of claimed invention except for the oblique angle is about 110-120 degrees. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the fluid line detector of Balding et al with limitation above for detecting accuracy a medical liquid in tubing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17; Jacobson et al discloses all of feature of claimed invention except for the first and second light emitters are light emitting diodes. However, Balding et al teaches that it is known in the art to provide the first and second light emitters (11, 13, 15 @ figure 2) are light emitting diodes (col.4 lines 44-59: e.g., the light emitting diodes 11, 13 and 15). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the fluid line detector of Jacobson et al with limitation above as taught by Balding et al for the purpose of detecting the presence of air bubbles in a tube carrying a medical liquid.


Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a fluid line detector comprising all the specific elements with the specific combination positioning of the first light emitter and second light emitter is arranged so that the optical sensor detects a first light level from the first 9218129.1Application No.: Not Yet Assigned4 Docket No.: D0570.70082US07First Preliminary Amendmentlight emitter when the distal end of the fluid line is not positioned in the space and detects a second light level from the first light emitter that is lower than the first light level when the distal end of the fluid line is positioned in the space in set forth limitation of claim 12.
The prior art of record, taken alone or in combination, fails discloses or render obvious a fluid line detector comprising all the specific elements with the specific combination positioning of the first and second light emitters is arranged so that the optical sensor detects a light level from the first and second light emitters that is within about 15-20% of a calibration light level from the first and second light emitters when the distal end of the fluid line is absent from the space in set forth limitation of claim 13.
The prior art of record, taken alone or in combination, fails discloses or render obvious a fluid line detector comprising all the specific elements with the specific combination a calibration light level is detected by the optical sensor when the distal end of the fluid is absent from the space, and wherein the optical sensor and third light emitter are arranged so that a light level detected by the optical sensor is over about 150% of the calibration light level when the distal end of the fluid line contains no fluid, and is less than about 125% of the calibration light level when the distal end of the fluid line contains the fluid in set forth limitation of claim 14.
The prior art of record, taken alone or in combination, fails discloses or render obvious a fluid line detector comprising all the specific elements with the specific combination the optical sensor and third light emitter are arranged so that a light level detected by the optical sensor is greater than a pre-determined threshold level when the distal end of the fluid line in the space contains no fluid, and is less than the threshold level when the distal end of the fluid line in the space contains the fluid in set forth limitation of claim 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Cho et al (US 2004/0087895) discloses controller uses a flow sensor to monitor the flow of a medicinal fluid being infused into a patient, to achieve a desired rate of flow.
2) Munis et al (US 2003/0004492) discloses apparatus for controlling fluid volume in a patient includes a fluid source and a fluid conduit for carrying fluid from the fluid source to the patient.
3) Butterfield (US Patent No. 5,827,223) discloses pumping segment of a fluid line alternately in fluid communication with the upstream and downstream portions of the fluid line connects a fluid supply to a fluid receiver. A pressure sensor located downstream of the segment monitors the pressure during the segment's communication with the upstream and downstream ends. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 02, 2022


								/SANG H NGUYEN/                                                                                                         Primary Examiner, Art Unit 2886